Citation Nr: 1604870	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of the rating for traumatic brain injury (TBI) from 70 percent to 10 percent, effective October 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008.  He also served on inactive duty training (IADT) from January 2005 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which, inter alia, reduced the rating for TBI from 70 percent to 10 percent, effective October 1, 2012. 

The Board notes that the issue on appeal originated from a claim of increased rating for all service-connected disabilities.  As the rating decision in question reduced the rating assigned for the Veteran's service-connected TBI, the issue is recharacterized above accordingly.

The issues of entitlement to an increased rating for TBI (based on daily nosebleeds) and service-connected migraine headaches have been raised in the Veteran's May 2014 substantive appeal but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDING OF FACT

1.  In an October 2012 rating decision, the RO reattributed the Veteran's memory loss/concentration symptoms to his service-connected posttraumatic stress disorder (PTSD) and depression (psychiatric disability), which had the effect of reducing the   reduced the rating for TBI from 70 percent to 10 percent, effective October 1, 2012, and increasing the rating for psychiatric disability from 30 percent to 70 percent, effective December 14, 2011; the RO's action did not result in a reduction of compensation payments then being made. 



CONCLUSION OF LAW

The reduction of the rating for TBI from 70 percent to 10 percent, effective October 1, 2012, was not improper.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.124a, Code 8045, 4.130, Code 9144 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (and the provisions of the VCAA do not apply).  However, as discussed below, the regulations governing notice in reduction cases are not for application in this case.

When VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  As enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  

In the instant case, there was no reduction in the overall compensation payments (then) currently being made.  Prior to the October 2012 rating decision on appeal, the Veteran had a combined evaluation of 90 percent.  Following the October 2012 rating decision, the Veteran's combined evaluation remained 90 percent.  The Board acknowledges that the effect of the October 2012 rating decision was that the Veteran was entitled, on a retroactive basis, to a 100 percent cumulative rating from December 14, 2011, through September 30, 2012.  However, this award did not alter the amount of compensation the Veteran was currently receiving at the time of the October 2012 rating decision.  Thus, there was no reduction in overall compensation as contemplated in the applicable regulation, and the Board finds that the provisions of 38 C.F.R. § 3.105 do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).  Accordingly, the Board finds no error in the RO's notification procedures with respect to the reduction. 

Ordinarily, the course of the Board's analysis would then turn to a determination as to whether the record supports a finding that any reduction was proper based on evidence demonstrating improvement in the disability at issue.  However, in the instant case, the Board has reviewed the record and determined that, essentially, no reduction (in the amount of compensation for the Veteran's overall disability picture, based upon symptoms that can be simultaneously attributed to multiple disabilities) occurred.

The rating assigned for TBI is determined based on evaluation of the level impairment in various "facets" of impairment, with a single overall rating assigned based on the level of the highest facet.  38 C.F.R. § 4.124a, Code 8045, Evaluation of Cognitive Impairment and Subjective Symptoms.  Notably, when symptoms evaluated under Code 8045 overlap with symptoms of another, comorbid disability, "a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions" is to be assigned.  Id. at Note (1).

The Veteran was initially granted a 70 percent rating based on medical findings (per February 2009 VA examination) of level 3 impairment in the "Memory, attention, concentration, executive functions" facet; no other facet was rated higher than level 1 impairment (which is consistent with a 10 percent rating).  

Following his request for an increased rating for, inter alia, his TBI, the Veteran received several VA examinations.  On February 2012 VA examination, the highest rated facet was "Subjective symptoms," which was rated at 2; no other facet was rated higher than level 1 impairment, with the memory facet evaluated as level 1.  (The Board notes that the Veteran is separately rated for manifestations related to headaches.  See 38 C.F.R. § 4.14.)  The TBI examiner stated that there had been no change in diagnosis.  

On February 2012 VA psychiatric examination, memory loss was noted to be a symptom of the Veteran's service-connected psychiatric disability, and the examiner was not able to differentiate between symptoms attributable to PTSD and those attributable to TBI.  Consequently, the RO deferred a decision on the matter of the appropriate ratings for PTSD/psychiatric disability and TBI and requested new VA examinations.  (See April 2012 rating decision and July 2012 examination request.)

On September 2012 VA examination, the examiner concluded that he could not differentiate between PTSD and TBI with respect to the Veteran's symptoms of memory and concentration impairment, and that his PTSD symptoms were consistent with a 70 percent rating (for occupational and social impairment with deficiencies in most areas).  With respect to the severity of the memory symptoms, however attributed, the examiner characterized the memory loss as mild, but including impairment of both short- and long-term memory.  (An August 2012 VA psychiatric examination was not responsive to the questions posed.)

On March 2013 VA examination, following the issuing of the rating decision on appeal, the Veteran's memory loss and subjective symptom facets were evaluated at level 2 (the latter based, again, on separately compensated migraine headaches.)  No other facet was rated higher than level 1.  

The Board notes that the rating decision at issue used language suggesting that the medical evidence showed improvement in the Veteran's TBI, and that such was the basis for the reduction in the rating assigned for TBI.  However, on review of the evidence, the Board finds that such was not the case.  The Veteran's memory impairment was previously the highest rated facet, level 3, which warrants a 70 percent rating.  On further evaluation, the Veteran's memory impairment was clinically evaluated as attributable to both his TBI and psychiatric disabilities.  However, the provisions of 38 C.F.R. § 4.14 and 4.124a require that his memory impairment be attributed to one disability for the purpose of determining overall compensation.  

In essence, what the Veteran is seeking, which is to retain the prior 70 percent rating for TBI, while simultaneously benefiting from the higher, 70 percent rating currently assigned for PTSD based on the same symptomatology, is not permitted under the law.  38 C.F.R. § 4.14 ("pyramiding," evaluating the same manifestation under different diagnoses, is prohibited under the rating schedule).

In the rating decision on appeal, the RO elected to attribute the memory impairment symptom to the Veteran's psychiatric disability, which had the effect of increasing the rating assigned for psychiatric disability and reducing the rating assigned for TBI.  Thus, although it appears (based, in part, on inexact wording on the part of the RO) that VA concluded the Veteran's TBI had improved, in actuality, VA merely revised to which disability a particular manifestation (in this case, memory impairment) was attributed.  Although the percent change for the TBI rating was higher than for the PTSD rating, the Veteran's overall amount of compensation was, as noted above, unchanged.  In short, there was, essentially, no reduction made as to compensation for the Veteran's overall disability picture, which includes several symptoms attributable, simultaneously, to multiple service-connected disabilities.  

As manifestations of a particular symptom can only be attributed (for compensation purposes) to one disability, and the rating decision on appeal attributed the Veteran's memory loss symptoms to psychiatric disability instead of TBI (resulting in an increased rating assigned for psychiatric disability), with no reduction in the Veteran's (then) current overall compensation, the Board finds that the reduction was proper.



ORDER

The reduction of the rating for traumatic brain injury (TBI) from 70 percent to 10 percent, effective October 1, 2012, was proper; the appeal is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


